Title: To George Washington from Joseph Stanton and Theodore Foster, 29 June 1790
From: Stanton, Joseph,Foster, Theodore
To: Washington, George



Sir,
New York June 29th 1790.

It being necessary that the Vacancy, in the Naval Office, in the District of Providence, in the State of Rhode Island and Providence Plantations should be filled soon, we beg leave to recommend and request that Ebenezer Thompson Esqr. of Providence may be appointed to that Office. He was educated in the Mercantile Business which he followed till the late War. He is a Good Accountant and well acquainted with Book-Keeping. His Moral Character and his Integrity are every way unimpeachable. He has been intrusted with various public Offices which he has discharged to General Satisfaction. He has been a Representative for the Town of Providence and a Member of the upper House, in the Legislature of that State. He is much esteemed and respected, in the Town of Providence being now the President of the Town Council there, who by the Laws of that State transact the Business of the Probate Courts in the other States. He is not now concerned in Navigation or Mercantile Business, or likely to be under the undue Influence of any Gentlemen in that Line, a Recommendation which every Candidate ought to have. His Firmness of Character, his Integrity, and his Abilities entitle him to the Confidence of the Public. Recommendations in his Behalf could be procured from respectable Characters of all Parties in Rhode Island and we believe his Appointment would tend to compose and reconcile the Spirit of Party in that State. And we are satisfied that it is the General Wish and hope of the People in the Town of Providence as well as throughout the District that he may be appointed, his Conduct as late Collector for the State having given very general Satisfaction.

We assure you, Sir, that we have no private Veiws to answer in this Recommendation which is made purely from a conviction that the Appointment of Mr Thompson as Naval Officer, in that District will Subserve and promote the Public Good more than that of any other Who we heard has made application for the office. We have the Honor to be, Sir, with the highest Sentiments of Regard and Respect, Your most Obedient and humble Servants


Jos. Stanton Jr
}
SenatorsofRhode Island


Theodore Foster


We also beg leave to mention the Names of the following Persons as Surveyors, Viz.,
Zachariah Rhodes for the Port of Pawtuxet, in the District of Providence.
Job Comstock for the Port of East Greenwich in the District of Newport.
Bowen Card for the Port of North Kingstown, in the same District.
George Stillman for Pawcatuck River in the same District.
Nathaniel Phillips for Warren and Barrington in the same District.
